CLD-158                                                  NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                 No. 12-4127
                                 ___________

                            CLAUDE TOWNSEND,
                                       Appellant

                                       v.

                              NJ TRANSIT
                  ____________________________________

                 On Appeal from the United States District Court
                          for the District of New Jersey
                          (D.C. Civil No. 11-cv-06492)
                  District Judge: Honorable Peter G. Sheridan
                  ____________________________________

            Submitted on the Motion to Proceed In Forma Pauperis and
           for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  March 14, 2013

     Before: RENDELL, JORDAN and VAN ANTWERPEN, Circuit Judges
                              (Opinion filed: April 2, 2013 )
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Claude Townsend filed a relatively short complaint against New Jersey Transit in

state court. New Jersey Transit moved to dismiss the complaint. Townsend responded

by elaborating on his claims, relying on federal statutes like the Americans with

Disabilities Act (“ADA”), Section 504 of the Rehabilitation Act of 1973 (“RA”), and the

Family and Medical Leave Act (“FMLA”), as well as the New Jersey Law against

Discrimination (“NJ LAD”). New Jersey Transit removed the action to federal court.

       Townsend sought to remand the matter to state court. After the District Court

denied that motion, New Jersey Transit sought an extension of time to answer or

otherwise respond to the complaint. The District Court granted the extension. Townsend

then filed a motion to vacate the order granting the extension and to enter default against

New Jersey Transit. New Jersey Transit subsequently sought to dismiss the matter,

arguing, inter alia, that Townsend’s claims were barred by the doctrines of issue and

claim preclusion. The District Court granted New Jersey Transit’s motion on the basis of

“res judicata or claim preclusion,” while also mentioning issue preclusion, and denied

Townsend’s motion.




                                             2
       Townsend appeals and seeks in forma pauperis status, which we grant. He also

presents a “motion to reverse the District Court of New Jersey decision by submitting

new medical evidence,” which New Jersey Transit opposes (suggesting that we

summarily affirm instead). Additionally, Townsend has filed a motion requesting that we

rule on his appeal.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our review of the order

granting the motion to dismiss is plenary. See Fowler v. UPMC Shadyside, 578 F.3d

203, 206 (3d Cir. 2009). We review the order denying the request for an entry of default

and allowing the extension of time to stand for abuse of discretion. See Chamberlain v.

Giampapa, 210 F.3d 154, 164 (3d Cir. 2000). Upon review, we conclude that no

substantial question is raised on appeal, so we will affirm the District Court’s judgment.

See 3d Cir. L.A.R. 27.4; 3d Cir. I.O.P. 10.6.

       As the District Court ruled, res judicata barred Townsend’s complaint. Res

judicata encompasses two preclusion concepts – issue preclusion, which forecloses

litigation of a litigated and decided matter, and claim preclusion (often referred to as

direct or collateral estoppel), which disallows litigation of a matter that has never been

litigated but which should have been presented in an earlier suit. See Migra v. Warren

City Sch. Dist. Bd. of Educ., 465 U.S. 75, 77 (1984). As the District Court determined by

comparing Townsend’s amended complaint with his amended complaint in an earlier

district court action, see Lum v. Bank of America, 361 F.3d 217, 222 n.3 (3d Cir. 2004),

Townsend presented allegations under the ADA, FLMA, RA, and NJ LAD against New
                                                3
Jersey Transit that have already been litigated and decided. See Certification of Deputy

Attorney General Atkinson at Exs. 2, 3, & 5. To the extent there are allegations in his

amended complaint in this action that are not identical to those in the earlier action, they

are matters that should have been presented in the earlier suit.

       In short, the District Court properly granted New Jersey Transit’s motion to

dismiss Townsend’s complaint. Furthermore, the District Court did not err in declining

to enter default and denying the motion to vacate the order granting an extension of time.

       For these reasons, we will affirm the District Court’s judgment. Townsend’s

“motion to reverse the District Court . . .” is denied, and his motion for a ruling is denied

as moot. As we noted above, we grant his motion to proceed in forma pauperis.




                                              4